Exhibit 10.40

 

 

 



I, George L. Engelke Jr., acknowledge and agree that my base salary, as set
forth in Amendments No. 1 to the Amended and Restated Employment Agreements by
and between myself and Astoria Financial Corporation and Astoria Federal Savings
and Loan Association entered into as of April 21, 2010 (the “Amendments”), has
been further reduced to Five Hundred Thousand Dollars ($500,000) effective
January 30, 2012 and that the Amendments, as amended hereby, otherwise remain in
full force and effect. I also hereby permanently and irrevocably waive any and
all rights that I or my beneficiaries may have to claim an entitlement to an
Annual Award of Shares of Astoria Financial Corporation under the terms of the
2005 Re-designated, Amended and Restated Stock Incentive Plan for Officers and
Employees of Astoria Financial Corporation for the 2012 calendar year scheduled
for grant on or about January 30, 2012.

 



 

 

 

/s/ George L. Engelke, Jr.    

George L. Engelke Jr.

 

Dated

January 30, 2012

 

 



